Citation Nr: 1236440	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-36 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals  (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran indicated on his November 2008 VA Form 9 that he wished to testify at a Board hearing.  In September 2011 correspondence, he withdrew the hearing request.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated from May 2011 through May 2012 which have not yet been considered by the RO.

In the June 2007 claim on appeal the Veteran raised the issue of entitlement to service connection for bilateral hearing loss.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that clarification must be made regarding the characterization of the issues on appeal.  A review of the claims file shows that the Veteran originally filed a claim for service connection for right knee and low back disorder in May 1991.  A September 1991 rating decision noted that the "evidence does not warrant change in service-connected status or evaluation of any disability or contain any new material evidence relevant to the question at issue which was not on file when the previous decision was made.  Such decision is therefore CONFIRMED."  Thereafter, the Veteran submitted this current claim on appeal in June 2007 and by rating decision dated in October 2007 the RO denied service connection for right knee and low back disorders.  It is unclear whether the RO denied service connection for right knee and low back disorders in September 1991.  If so, the issues should be recharacterized as whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for right knee and low back disorders.  On remand, the RO should clarify whether service connection for right knee and low back disorders was denied in the September 1991 rating decision.  

Furthermore, the Veteran contends that he injured both his right knee and low back in either 1972 or 1973 while changing the tire on a 45 passenger bus.  Service treatment records are negative for this incident but they do note complaints regarding the low back and knees.  Specifically, in December 1972 the Veteran complained of low back pain after lifting paint cans.  He was diagnosed with recurrent lumbar strain and treated with heating pads.  Upon discharge examination in June 1974 the examiner noted that the "lower extremities" and "spine" were normal, however the examination report noted "painful joints related to knee, uncertain if it is 'trick' or locked" and "back pain occurring anytime he lifts heavy object."  

Post-service treatment records show that the Veteran had an X-ray of his lumbar spine in April 1975 which was negative for a fracture.  He underwent surgery for a tear of the medial meniscus of the left knee in July 1979.  Post-service treatment records also show complaints bilateral knee pain in May 1991 and a magnetic resonance imaging (MRI) scan of the right knee showed a tear of the medial meniscus of the right knee in March 1993.  The Veteran underwent right knee arthroscopy in September 1993.  An April 1994 reportedly showed recurrent tear of right medial meniscus.  In June 2005 the Veteran was involved in a motor vehicle accident resulting in pain in the back and right knee.  An MRI of the right knee revealed a partial displaced flap of the medial meniscus with a tear, tear of the anterior root lateral meniscus with associated moderate size peri-meniscal cyst, some arthritis, and a small amount of effusion in the right knee.  An MRI of the lumbar spine showed arthritic changes with bulges at L1-2, L2-3, and L3-4, but no significant central stenosis and mild foraminal narrowing in L3-4.  The Veteran was involved in another motor vehicle accident in January 2007 which resulted in additional complaints of low back and right knee pain.  

The Veteran was afforded a VA examination with regard to his low back and right knee in June 2012.  With regard to the low back disorder the examiner wrote:

Veteran does have one documented incident of back strain while in the military from lifting paint cans.  This one incident would not have caused the extent of impairment and limitation he demonstrates today.  He contends that he injured his back by changing a heavy bus tire while in the military in 1972.  This incident, however, is not documented in the service treatment records.  It is less likely than not this Veteran's back condition is related to military service.

With regard to the right knee disorder the examiner wrote:

There is no record in the service treatment records of the Veteran seeking treatment for 'trick' or 'locked' knee as mentioned on the separation examination.  He did have surgery to his right knee at the PVAMC, but this was two decades after separation from the military.  The Veteran verbally reported that he had surgery to his left knee in the 1970s, but there is no record documenting this surgery.  There is an existing scar on his left knee, but unfortunately, no documentation verifying the date of the surgery.  It is less likely than not that the Veteran's knee condition is related to military service.  

Subsequently, by rating decision dated in July 2012 the RO granted service connection for status post medial meniscectomy, left knee and assigned a 10 percent disability rating effective June 29, 2007.  In the July 2012 supplemental statement of the case it was noted that while the Veteran's June 1974 separation examination noted complaints of a trick or locked knee, the conclusion was that this referenced the left knee and was used as the basis to grant service connection for that knee.  

Unfortunately, the June 2012 VA examiner did not provide diagnoses for the Veteran's claimed right leg and low back disorders.  Also, the June 2012 VA examiner did not provide an opinion as to whether the Veteran's statements regarding the development of his right knee and low back disorders during active duty military service were consistent with any currently diagnosed right knee or low back disorders.  The Board is aware that the Veteran's service treatment records are negative for an injury to either his right knee and/or low back in either 1972 or 1973 while changing the tire on a 45 passenger bus.  Despite the absence of such service treatment records, on remand, the June 2012 VA examiner should render an opinion in light of the record medical and lay evidence, which includes the Veteran's reports of right knee/low back injuries and pain in service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("once the Secretary undertakes the effort to provide [a medical opinion], even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  

The examiner must only accept the "competency" of the Veteran's statements regarding his symptoms of right knee and low back pain, and reserve the Board's right to determine the "credibility" as well as the appropriate weight to be given to the Veteran's lay statements.  The Board notes that "competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).


Accordingly, the case is REMANDED for the following action:

1.  Clarify whether service connection for right knee and low back disorders was denied in the September 1991 rating decision.  If so, the issues should be recharacterized as whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for right knee and low back disorders and the Veteran should be given proper notice as to the recharacterized issues pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).    

2.  Afford the June 2012 VA examiner the opportunity to supplement his/her report.  The claims file must be made available to the examiner for review.  Based on review of the record, the examiner should determine the nature, etiology, and time of onset of any and all right knee/low back disorders that the Veteran may now have.

The claims file and a separate copy of this remand must be made available to and reviewed by the.  The examiner must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  Specifically, the examiner should opine:
 
i. Whether there is any medical reason to accept or reject the proposition that the Veteran had an injury to the right knee during service that led to any current right knee disorder, and 

ii. Whether there is any medical reason to accept or reject the proposition that the Veteran had had an additional injury to the low back (other than the December 1972 injury documented in the service treatment records) that led to any current low back disorder.

The examiner should note the post-service treatment 
records showing that the Veteran had an X-ray of his 
lumbar spine in April 1975 which was negative for a 
fracture (which contemplates complaints of low back 
pathology shortly after military service); complaints of
bilateral knee pain in May 1991 and an MRI scan of the 
right knee showing a tear of the medial meniscus of the 
right knee in March 1993; a June 2005 MRI of the lumbar 
spine showing arthritic changes with bulges at L1-2, L2-3, 
and L3-4, but no significant central stenosis and mild 
foraminal narrowing in L3-4; and complaints of low back 
and right knee pain following June 2005 and January 
2007 motor vehicle accidents.  

Significantly, the examiner should only accept the "competency" of the Veteran's statements regarding an in-service right knee/low back injury and pain during service with symptoms of pain continuing on and off since service.  The examiner should not make a "credibility" determination.  competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).
    
In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to explain the basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" do not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely", or "less likely" language.

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

If the June 2012 VA examiner is unavailable or determines that another examination is needed, the AOJ should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above questions. 


3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

